DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 17 May 2022 with respect to Hirata in view of Woodman have been fully considered but they are not persuasive.  
Specifically, the examiner notes that the combination of Hirata in view of Woodman discloses a configuration wherein the second operation member is inoperable in a state due to being covered by the accessory when the accessory is attached to the apparatus body as claimed (see Figures 15 and 16 and the updated rejection below).
Applicant’s arguments, see response, filed 17 May 2022, with respect to the claim rejections over Lai in view of Woodman have been fully considered and are persuasive.  The rejections of the claims over Lain view of Woodman have been withdrawn. 
Specifically, the examiner notes that the configuration of Lai in view of Woodman transfers force from the third operation member to the second operation member to activate functions of the second operation member when the accessory is connected.  Thus, one of ordinary skill in the art would not consider the second operation member to be “inoperable in a state where the accessory is attached to the apparatus body” as now required in the claims.  Thus, this rejection has been overcome.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al. (US 6,873,367 B1) in view of Woodman (US 2010/0060747 A1).[claim 1]
Regarding claim 1, Hirata discloses an image capturing apparatus comprising an apparatus body and an accessory removably attached to the apparatus body (Figures 15-18; image capturing apparatus including a body 380 to which an accessory 400 is removably attached ), wherein the apparatus body comprises: a first connection section disposed on the apparatus body and connectable to the accessory (Figure 18, Connection section shown by pins 371; see also Figures 9-10, connection section 331); a first operation member disposed in a side of the apparatus body (Figures 15-16, release switch 327); and a second operation member disposed in the rear surface of the apparatus body (Figure 15; Item 395), wherein the accessory comprises: a second connection section connectable to the first connection section (Figures 17 and 18, Items 356/372; see also Figures 9-10); and a third operation member disposed in a surface different from a surface where the second connection section is disposed (Figures 16-17, Item 432), and wherein the second operation member is inoperable in a state where the accessory is attached to the apparatus body (Figures 15 and 16; note when the accessory is attached to the apparatus body, the second operation member 395 is covered by the accessory and thus would be inoperable).  However, Hirata does not disclose that the second operation member is disposed in the surface where the first connection section is provided as claimed.
Woodman discloses a similar camera system to that of Hirata including an image capture apparatus body (Figures 7-9; Item 702) to which an accessory is mounted (Figures 7-9, Item 730).  Woodman further discloses providing a connection section for connecting the body to the accessory which is placed on a rear surface of the image capture apparatus body (Figures 7b and 8b; connection sections 774/772).  The system of Woodman shows an alternative arrangement for connecting an accessory to a camera body which provides similar functionality to that of the accessory connection arrangement of Hirata (i.e. both systems provide connection arrangements to connect an accessory to a camera body to expand the functionality of the camera body).  It is additionally noted that one of ordinary skill in the art could have substituted the connection arrangement of Hirata with that of Woodman with predictable results since each arrangement provides similar functionality and benefits.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to utilize a connection section which is provided on the back surface of the camera of Hirata as taught by Woodman to achieve a camera in which the second operation section and the first connection section are provided in the same surface (i.e. the rear surface of the camera body) by simple substitution of the connection section of Hirata with that of Woodman.  Additionally, doing so would provide an advantage of production a camera device which is of the same height regardless of whether an accessory is attached or not, thereby providing a familiar feel to the user in both operating contexts.[claim 2]
Regarding claim 2, Hirata in view of Woodman discloses the image capturing apparatus according to claim 1, wherein the first operation member and the third operation member are substantially on the same plane in a state in which the accessory is attached to the apparatus body (Hirata, Figure 16A; note that in the connected state the first operation member 327 and third operation member 432 are substantially on the same plane, e.g. a plane perpendicular to surface indicated by 430 and intersecting both operation members and additional operation member 422).[claim 3]
Regarding claim 3, Hirata in view of Woodman discloses the image capturing apparatus according to claim 1, wherein the first operation member is disposed on a side surface of the apparatus body (Figure 15A; first operation member 327 is disposed on the top side surface), and wherein the second operation member is disposed on a rear surface of the - 48 -10200169US01 apparatus body, in the vicinity of the side surface where the first operation member is provided (Figure 15A; second operation member 395 is disposed on the rear surface in the vicinity of the top side surface).
[claim 20]
Regarding claim 20, Hirata in view of Woodman discloses the image capturing apparatus according to claim 1, wherein at least one function of the third operation member and at least one function of the second operation member are the same (Hirata, c. 12, l. 28 – c. 13, l. 30; image quality selection).[claim 21]
Regarding claim 21, Hirata in view of Woodman discloses the image capturing apparatus according to claim 1, wherein the third operation member is located in the vicinity of the second operation member in the state where the accessory is attached to the apparatus body (Figures 15-17, Item 432; note the second and third operation members are located in the top right portion of the rear of the apparatus body).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al. (US 6,873,367 B1) in view of Woodman (US 2010/0060747 A1) in view of Official Notice.[claim 4]
Regarding claim 4, Hirata in view of Woodman discloses the image capturing apparatus according to claim 1 (see rejection above), but does not disclose wherein the second operation member includes a switch which can move vertically and laterally and perform selection.
However, Official Notice is taken that operation member switches which can move vertically and laterally to perform selection are well known input devices for an image capturing apparatus such as a camera.  Such switches, e.g. a cross key, allow a user to interact with multiple functions on the camera by providing a directional input for choosing an option and a press input to perform selection of the option thereby providing a simple interface which may be adapted to a number of uses.  Therefore, it would have bene obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the switch of Hirata in view of Woodman a switch which can move vertically and laterally and perform selection so that the switch may be adapted to performing a number of different functions and not be limited to solely an image quality selection, thereby expanding the usefulness of the switch interface.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.[claim 5]
Regarding claim 5, while accessories/image capturing apparatus bodies which include protuberant portions and recessed portions with the claimed configuration are known in the prior art (see e.g. Lai in view of Woodman as previously discussed), the prior art does not teach or reasonably suggest the combination of such features in an image capturing apparatus having the particular requirements of claim 5 including a second operation member which is inoperable in a state were the accessory is attached to the apparatus body as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310. The examiner can normally be reached Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy J Henn/Primary Examiner, Art Unit 2698